All of appellant's assignments of error, except the eighth, complain of the action of the court in overruling general and special exceptions interposed by appellant, defendant in the court below, to the appellee's petition, and in sustaining like exceptions interposed by appellee to the matters of special defense set up in the defendant's answer. The matters complained of present no error. The pleadings do not show payment of the notes sued upon nor any question of novation or sale on credit at the trustee's sale. The propositions of law submitted in the brief are foreign to the issues presented by the pleadings, and there is no occasion to discuss propositions of that nature.
The eighth assignment reads: "The court erred in rendering judgment against the defendant and in favor of the plaintiff herein."
This assignment is too general and presents nothing for review.
Affirmed.